DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 38 is objected to because of the following informalities: “the the spiral” in line 1 should read --the spiral--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dynamic element configured to rotate under a force from the supply of water” in claims 25 and 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34, line 3, recites the limitation “a siphon”. It is unclear whether this siphon is the same as or different from that previously recited in claim 30, line 5.
Claim 34 and claim 36 recite the limitation "the jet" in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 36 recites “a sump jet” in line 1 and “a rim jet in lines 1-2. It is unclear whether the sump jet and the rim jet in claim 36 is the same as or different from that previously recited in claim 30, lines 1 and 5. For examination purposes, the sump jet and the rim jet of claim 36 are interpreted to be the same as the sump jet and the rim jet in claim 30, lines 1 and 5.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-24 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grönhaug (US 20150354193).
Regarding claim 21, Grönhaug discloses a toilet comprising: a bowl (1) including a rim (rim of 1) at an upper portion of the bowl and a sump (extending from 1 to 2) at a lower portion of the bowl; 
a trapway (extending from 2 to 5) extending from the sump to a drain (drain of 5); and 
a jet (6) including a main channel (16) configured to receive a supply of water from a supply conduit (connected to 17) and a spiral feature (14a-b) configured to entrain the supply of water in a spiral (spiral shown as arrows passing through 7a-b).
Regarding claim 22, Grönhaug discloses the spiral feature includes a spiral rib (14a-b), a spiral protrusion, a spiral channel (7a-b), a helical rib, or a helical channel.
Regarding claim 23, Grönhaug discloses the spiral feature includes a plurality of ribs (14a-b) or a plurality of channels (7a-b).
Regarding claim 24, Grönhaug discloses at least a portion (14a-b extend through 16) of the spiral feature extends through the main channel.
Regarding claim 37, Grönhaug discloses a plumbing fixture, comprising: a bowl (1) including a rim (rim of 1) at an upper portion of the bowl and a sump (extending from 1 to 2) at a lower portion of the bowl; 
a trapway (extending from 2 to 5) extending from the sump to a drain (drain of 5); and 
a jet including a main channel (16) configured to receive a supply of water from a residential supply conduit (connected to 17) at a household supply line pressure (¶ 0008) and a spiral rib (14a-b), a spiral protrusion, a spiral channel (7a-b), a helical rib, or a helical channel.
Regarding claim 38, Grönhaug discloses at least a portion of the spiral rib, the spiral protrusion, the spiral channel, the helical rib, or the helical channel. extends through the main channel (14a-b extend through 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-27, 30-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidetaka (US 20030088910) in view of Grönhaug (US 20150354193).
Regarding claim 21, Hidetaka discloses a toilet comprising: a bowl (111) including a rim (112) at an upper portion of the bowl and a sump (extending from 111 to 114) at a lower portion of the bowl; 
a trapway (114) extending from the sump to a drain (130); and 
a jet (113, 166) including a main channel (channel of 113) configured to receive a supply of water from a supply conduit (150).
However, Hidetaka does not disclose the jet includes a spiral feature as claimed.
Grönhaug discloses a toilet including a spiral feature (14a-b) configured to entrain the supply of water in a spiral (spiral shown as arrows passing through 7a-b).
It would have been obvious to one of ordinary skill in the art to have modified the system of Hidetaka, to include a spiral feature as claimed, as taught by Grönhaug, in order to form a rotating vortex that will pull particles to the water trap (¶ 0033-0034).
Regarding claim 22, the combination above, and specifically Grönhaug further discloses spiral feature includes a spiral rib (14a-b), a spiral protrusion, a spiral channel (7a-b), a helical rib, or a helical channel.
Regarding claim 23, the combination above, and specifically Grönhaug further discloses the spiral feature includes a plurality of ribs (14a-b) or a plurality of channels (7a-b).
Regarding claim 24, the combination above, and specifically Grönhaug further discloses at least a portion (14a-b extend through 16) of the spiral feature extends through the main channel.
Regarding claim 26, the combination above, and specifically Hidetaka further discloses the jet is configured to receive the supply of water from the supply conduit at a first flow rate (¶ 0155) and induce a flow from the supply of water into the trapway at a second flow rate (¶ 0155) greater than the first flow rate to prime a siphon within the trapway.
Regarding claim 27, the combination above, and specifically Hidetaka further discloses the second flow rate is greater than the first flow rate prior to priming the siphon (¶ 0155).
Regarding claim 30, Hidetaka discloses a method for flushing a toilet, the method comprising: providing a first water flow from a supply conduit (150) to a rim jet (166) of a bowl (111) for a first time interval (¶ 0142, “Initial rim flushing”); and 
providing a second water flow from the supply conduit to at least one of a sump (extending from 111 to 114) and a trapway (114) of the toilet via a sump jet (113) for a second time interval (¶ 0149, “jet flushing”) to prime a siphon (¶ 0013) within the trapway; 
wherein the sump jet includes a main channel (channel of 113) configured to receive water from the supply conduit.
However, Hidetaka does not disclose the sump jet includes a spiral feature as claimed.
Grönhaug discloses a toilet including a spiral feature (14a-b) configured to entrain the supply of water in a spiral (spiral shown as arrows passing through 7a-b).
It would have been obvious to one of ordinary skill in the art to have modified the system of Hidetaka, to include a spiral feature as claimed, as taught by Grönhaug, in order to form a rotating vortex that will pull particles to the water trap (¶ 0033-0034).
Regarding claim 31, the combination above, and specifically Hidetaka further discloses providing a third water flow from the supply conduit to the rim jet for a third time interval (¶ 0153, “Rim flushing for forming water seal”).
Regarding claim 32, the combination above, and specifically Grönhaug further discloses the spiral feature includes a spiral rib (14a-b), a spiral protrusion, a spiral channel (7a-b), a helical rib, or a helical channel.
Regarding claim 33, the combination above, and specifically Grönhaug further discloses at least a portion (14a-b extend through 16) of the spiral feature extends through the main channel.
Regarding claim 34, as best understood, the combination above, and specifically Hidetaka further discloses the jet is configured to receive the water from the supply conduit at a first flow rate (¶ 0155) and induce a flow from the water into the trapway at a second flow rate (¶ 0155) greater than the first flow rate to prime a siphon (¶ 0013) within the trapway.
Regarding claim 35, as best understood, the combination above, and specifically Hidetaka further discloses the second flow rate is greater than the first flow rate prior to priming the siphon (¶ 0155).
Regarding claim 36, as best understood, the combination above, and specifically Hidetaka further discloses the jet (113, 166) is a sump jet (113), and further comprising a rim jet (166) fluidly coupled to the supply conduit and configured to introduce water at the rim of the bowl.
Regarding claim 37, Hidetaka discloses a plumbing fixture, comprising: a bowl (111) including a rim (112) at an upper portion of the bowl and a sump (extending from 111 to 114) at a lower portion of the bowl; 
a trapway (114) extending from the sump to a drain (130); and 
a jet (113) including a main channel (channel of 113) configured to receive a supply of water from a residential supply conduit (150) at a household supply line pressure (¶ 0100).
However, Hidetaka does not disclose the jet includes a spiral feature as claimed.
Grönhaug discloses a toilet including a spiral rib (14a-b), a spiral protrusion, a spiral channel (7a-b), a helical rib, or a helical channel.
It would have been obvious to one of ordinary skill in the art to have modified the system of Hidetaka, to include a spiral feature as claimed, as taught by Grönhaug, in order to form a rotating vortex that will pull particles to the water trap (¶ 0033-0034).
Regarding claim 38, the combination above, and specifically Grönhaug further discloses at least a portion of the spiral rib, the spiral protrusion, the spiral channel, the helical rib, or the helical channel. extends through the main channel (14a-b extend through 16).
Regarding claim 40, the combination above, and specifically Hidetaka further discloses the jet is configured to receive the supply of water from the supply conduit at a first flow rate (¶ 0155) and induce a flow from the supply of water into the trapway at a second flow rate (¶ 0155) greater than the first flow rate to prime a siphon within the trapway.
Claims 25, 28-29, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidetaka (US 20030088910) in view of Grönhaug (US 20150354193) as applied to claims 21 and 37 above, and further in view of Jin (CN 106759757; machine translation attached).
Regarding claim 25, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 21.
However, Hidetaka does not disclose a dynamic element as claimed.
Jin discloses a turbine power drawing-in type toilet including a dynamic element (15-17) configured to rotate under a force from the supply of water.
It would have been obvious to one of ordinary skill in the art to have modified the system of Hidetaka, to include a dynamic element as claimed, as taught by Jin, in order to utilize tap water as a driving force to drive a turbine to achieve a crushing and suction function (p. 1, ll. 3-5).
Regarding claim 28, the combination above, and specifically Hidetaka further discloses the jet is a sump jet (113), and further comprising a rim jet (166) fluidly coupled to the supply conduit and configured to introduce water at the rim of the bowl.
Regarding claim 29, the combination above, and specifically Hidetaka further discloses a first valve (valve of 26 corresponding to 160) fluidly coupled to the rim jet and a second valve (valve of 26 corresponding to 170) fluidly coupled to the sump jet, wherein the first and second valves selectively provide water from the supply conduit to the rim jet and the sump jet to provide a multi-stage flush cycle (¶ 0100, 0142, 0149, 0153).
Regarding claim 39, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 37.
However, Hidetaka does not disclose a dynamic element as claimed.
Jin discloses a turbine power drawing-in type toilet including a dynamic element (15-17) configured to rotate under a force from the supply of water.
It would have been obvious to one of ordinary skill in the art to have modified the system of Hidetaka, to include a dynamic element as claimed, as taught by Jin, in order to utilize tap water as a driving force to drive a turbine to achieve a crushing and suction function (p. 1, ll. 3-5).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Inglin (US 8756722) is directed to the state of the art as disclosing a flushing device including a ring nozzle (19), nozzle openings (17), and openings (64) connected to valves (31-33).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754